DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
The previous claim objections and rejections under 35 USC §§102 and 103 have been withdrawn, in light of Applicants’ amendments.  However, new rejections under 35 USC §112(b) and §103(a) have been set forth below, in light of Applicants’ amendments.  It is believed that these rejections are reasonable in light of the rationale set forth below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-74 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 51, 59 and 67:  Independent claim 51 recites the identification and processing of “queries susceptible to response automation”.  The claim language hints at some sort of mechanism for accomplishing such a filtering/winnowing process.  It is unclear how such a process is to be accomplished, and whether this language actually limits the claim at all, since essentially all queries are “susceptible” to response automation (i.e., all queries can be answered).  Additionally, the next to last line of the amended claim recites “the query”, but it is unclear whether this is a reference to the previously recited terminology “a query” or “the queries susceptible ..”, and thus whether the limitations directed toward “queries susceptible to response” is even relevant to the rest of the claim.  Independent claims 59 and 67 recited substantially similar language, and therefore are likewise rejected.  
Therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 52-58, 60-66 and 68-74 depend upon claims 51, 59 and 67, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Further regarding dependent claims 57, 65 and 73:  These claims recite a capability of responding to a “similar query”.  It is unclear from the claim language how one skilled in the art ascertains whether or not queries are similar (and, for example, what difference in claims now makes them dissimilar).  
Therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 

Claims 51-54, 56-62, 64-70 and 72-74 are rejected under 35 U.S.C. §103 as being unpatentable over Hakkani-Tur et al. (US Patent Application Publication No. 2014/0059030, hereafter referred to as “Hakkani-Tur”) in view of Tuchman et al (US Patent Application Publication No. 2014/0119531, hereafter referred to as “Tuchman”) and Chandrasekaran et al (US Patent Application Publication No. 2016/0092523, hereafter referred to as “Chandrasekaran”).

Regarding independent claim 51:  Hakkani-Tur teaches A computer-implemented method, comprising: integrating the enterprise data and the user interaction data into a response automation machine learning model used to identify queries susceptible to response automation; (See Hakkani-Tur Fig. 4 and [0055] teaching exemplary computing environments.  Also see the Abstract in the context of paragraphs [0016]-[0018] teaching the use of machine learning techniques and the processing of similar queries and keywords.) and automatically responding to the query with a response that is likely to resolve the query. (See Hakkani-Tur 

However, Hakkani-Tur does not explicitly teach the remaining limitations as claimed.  Tuchman, though, teaches monitoring an enterprise system by using an API to interact with enterprise data corresponding to user interactions with the enterprise system, wherein the user interactions have corresponding user interaction data; (See Tuchman Abstract in the context of Figures 1 and 14 and claim 1 teaching the use of an API to access an enterprise system in a question/answer technology environment, it having been implied that if one issued queries and received responses that such query interactions had corresponding user interaction data in order to provide an answer/response.  It is also noted that the Microsoft Dictionary definition of API [NPL entered into the record on 6/1/2020] is that of a “set of routines” [i.e., software].) receiving input corresponding to a query of the enterprise system; (See Tuchman Abstract in the context of Figures 1 and 14 and claim 1 teaching the use of an API to access an enterprise system in a question/answer technology environment, it having been implied that if one issued queries and received responses that such query interactions had corresponding user interaction data in order to provide an answer/response.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Tuchman for the benefit of Hakkani-Tur, because to do so provided a designer with options to implement a Q/A system that provided interactive/follow on questioning capability, as taught by Tuchman in the 

Additionally, Hakkani-Tur in view of Tuchman does not explicitly teach the remaining limitations as claimed.  Chandrasekaran, though, teaches applying a resolution machine learning model to the queries susceptible to response automation, wherein the resolution machine learning model identifies one or more responses that are likely to resolve the query; (See Chandrasekaran page 11 lines 7-21 teaching the use of a variety of machine learning models, such as predictive models, and learning classification techniques such as and decision trees.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Chandrasekaran for the benefit of Hakkani-Tur in view of Tuchman, because to do so provided a designer with options to implement a system that provided a dynamic prioritizing approach to the processing of question requests, as taught by Chandrasekaran in the Abstract.  These references were all applicable to the same field of endeavor, i.e., database management and search.  


Regarding claim 52:  Hakkani-Tur teaches and wherein the response is determined using one or more input variables associated with the query. (See Hakkani-Tur teaching the use of query keywords.)
 wherein one or both of the machine learning models include a decision tree that is a predictive model, (See Chandrasekaran page 11 lines 7-21 teaching the use of predictive machine learning models and decision trees.)



Regarding claim 53:  Hakkani-Tur teaches wherein the input is parsed using natural language.  (See Hakkani-Tur Abstract and [0018] teaching the processing of natural language queries.  See also paragraph [0021] and Table 1.)  

Regarding claim 54:  Hakkani-Tur teaches wherein one or both of the machine learning models include an algorithm that is trained using prior queries and responses.  (See Hakkani-Tur paragraphs [0020] and [0032] teaching the use of training data.)  

Regarding claim 56:  Hakkani-Tur and Chandrasekaran does not explicitly teach the remaining limitations as claimed.  Tuchman, though, teaches wherein one or both of the machine learning models use an API to facilitate communication between two systems. (See Tuchman Fig. 12 and paragraphs [0019] teaching the exemplary optional use of APIs to communicate among modules.)

Regarding claim 57:  Hakkani-Tur teaches wherein the response is used to respond to similar queries.  (See Hakkani-Tur Abstract and paragraphs [0016]-[0018] teaching the processing of similar queries and similar keywords.)  

Regarding claim 58:  Hakkani-Tur teaches wherein one or both machine learning models determine the one or more responses to a query using one or more input variables from the query.  (See Hakkani-Tur Abstract and paragraphs [0016]-[0018] teaching the use of machine learning and extraction/processing of features/keywords.)  

Claims 59-62 and 64-66 are substantially similar to claims 51-54 and 56-58, respectively, and therefore likewise rejected.  

Claims 67-70 and 72-74 are substantially similar to claims 51-54 and 56-58, respectively, and therefore likewise rejected.  


Claims 55, 63 and 71 are rejected under 35 U.S.C. §103 as being unpatentable over Hakkani-Tur et al. (US Patent Application Publication No. 2014/0059030, hereafter referred to as “Hakkani-Tur”) in view of Tuchman et al (US Patent Application Publication No. 2014/0119531, hereafter referred to as “Tuchman”), Chandrasekaran et al (US Patent Application Publication No. 2016/0092523, hereafter referred to as “Chandrasekaran”) and Mark Hall et al. (“The WEKA Data Mining Software:  An SIGKDD Explorations, Volume 11, No. 1, November 2009, pp. 10-18, hereafter referred to as “Hall”).

Regarding claim 55:  Hakkani-Tur teaches wherein one or both of the machine learning models include machine logic that identifies terms,   (See Hakkani-Tur Abstract and paragraphs [0016]-[0018] teaching the use of machine learning and extraction/processing of features/keywords.) 
However, Hakkani-Tur in view of Tuchman and Chandrasekaran does not explicitly teach the remaining limitations as claimed.  Hall, though, teaches and wherein the identified terms are used to generate a narrative flow. (See Hall Fig. 12 teaching the refreshing of a predictive machine language model using knowledge flow components.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Hall for the benefit of Hakkani-Tur in view of Tuchman and Chandrasekaran, because to do so provided a designer with options for implementing a system that facilitated periodic model refreshing, as taught by Hall in the last paragraph of section 6.  Integration with the Pentaho BI Suite on page 16.  These references were all applicable to the same field of endeavor, i.e., machine learning.  

Claims 63 and 71 are each substantially similar to claim 55, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Zukerman, Ingrid, et al., “Using Machine Learning Techniques to Interpret WH-questions”, ACL ‘01, Toulouse, France, pp. 547-554.
Predictive Model (page 549), Training (pages 550-551), Supervised machine learning (page 553).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




January 27, 2021